Title: From John Adams to Robert R. Livingston, 23 January 1783
From: Adams, John
To: Livingston, Robert R.



Duplicate
Sir,
Paris. 23d. January. 1783—

The letters you did me the honor to write me on the 6th. & 18th. of November, are come to hands—
You do me honor, Sir, in applauding the Judgement I have formed, from time to time, of the Court of Britain, and future Ages will give me Credit for the Judgement I have formed of some other Courts. The true designs of a Minister of State are not difficult to be penetrated, by an honest man of common Sense, who is in a situation to know any thing of the Secret of Affairs, and to observe constantly the Chain of public Events; for, whatever ostensible appearances may be put on, whatever Obliquities may be imagined, however the Web may be woven, or the Thread doubled and twisted, enough will be seen to unravel the whole.—

My opinions, as you observe, sometimes run Counter to those generally received; but the reason of this has generally been, that I have had Evidence earlier than the generality. and I have the satisfaction to find, that others have formed the same judgement, when they have had the same Intelligence. I do not affect Singularity, nor love to be in a minority, tho’ Truth and Justice have sometimes obliged me to be so—
You say that nothing can be more comformable to your wishes than the Instructions I transmitted. I am not surprized at this. It is very natural— Had I never been on this side the Atlantic, I believe I should have been of your mind in this particular. At present I cannot be— and I believe, by this time, the Dutch regret having given them. You will hear enough of the reason of it— I have lived long enough and had experience enough, of the Conduct of Governments, and People, Nations & Courts, to be convinced, that Gratitude, Friendship unsuspecting Confidence, and all the most amiable passions in human-nature, are the most dangerous Guides in Policies— I assure you, Sir, if we had not been more cautious than the Dutch, we should have been worse off than they, and our Country would have suffured much more—
Mr: Laurens has been here, and has behaved with great Caution, Firmness & Wisdom. He arrived so late, as only to attend the two last days of the Conferences, the 29th & 30: Novemr:— But, for the short time he was with us, he was of great service to the Cause— He has done great Service to America, in England where his Conversation has been such, as the purest & firmest American would wish it, and has made many Converts. He is gone again to Bath, and his Journey will do as much good to his Country, as to his health.— He will return to the Signature of the Definitive Treaty.—
The Ratifications of my Contracts have been received—
The release of Captain Asgyll was so exquisite a Relief to my feelings, that I have not much cared what Interposition it was owing to— It would have been an horrid damp to the joys of Peace, if we had heard a disagreable account of him.
The differences between Denmark & Holland is of no serious nature. The Clue to the whole is, the Queen Dowager is Sister to the Duke of Brunswic— But there is nothing to fear from Denmark.—
As to the Northern Powers, we have nothing to fear from any of them. All of them & all the Neutral Powers would have acnowledged our Independence before now, by receiving Mr: Dana to sign the Principles of the Armed Neutrality, if he had not been restrained from acting. The unlimited Confidence of Congress has been grossly abused, and we should have been irreparably injured, if we had not been upon our Guard— As our Liberties and most important Interests are now secured, as far as they can be against Great Britain, it would be my wish to say as little as possible of the Policy of any Minister of our first Ally—(which has not been as we could desire—) and to retain forever a grateful remembrance of the friendly assistance we have received.— But we have evidence enough to warn us against unlimited Confidence in any European Minister of State.—
I have never drawn on Dr: Franklin for any Money, since the end of my two & an half year’s Salary, and he tells me he has made no use of the bills— I had recd. money for my Subsistance of Messrs: Willinks, &, as it will be but a few months more, at farthest, that I shall have to subsist in Europe. I beg leave to proceed to the end in the same way— I shall receive only the amo: of my Salary, & settle the Acco’t: with Congress on my return— I hope to be safely landed on my native shore in the month of June, &, to this end, I beg that an appointment may be made to the Dutch Mission, & the acceptance of my Resignation be transmitted to me by the first Ships.—
With great respect & esteem, I have the honour to / be, Sir, / Your humble servant,
John Adams.

